DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-9, 11-14, 16-19, 21-22 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nitzberg et al. US PGPUB 2014/0015482.
Regarding claim 1, Nitzberg discloses an electric vehicle charging cable [fig. 2, pars 30-33], comprising: 
one or more power charging wires to carry power between an electric vehicle supply equipment (EVSE) and an electric vehicle [fig. 5, lines 1 and 2; pars. 33-34];
one or more signal wires to carry signaling data relating to charging the electric vehicle [fig. 5, pilot line 523; pars. 9 & 38-39; which is used to control parameters related to charging the EV];
a charging cable connector to connect the one or more power charging wires and the one or more signal wires to an inlet of the electric vehicle [fig. 2, 200; pars. 31 & 34]; and 
a charging protocol controller [fig. 5, discriminator 502; 502; pars. 33-34], that includes: 
a first connector to terminate the one or more signal wires [fig. 5, the pilot line 523 (pars. 38-39) is connected at a node to the isolation circuit 522; pars. 38-39], 
a second connector to terminate supply voltage and communication from the EVSE  [fig. 5, the discriminator 502 is connected by two nodes to lines 514 and 416, which are supply voltage lines and also communicate an AC voltage from the EVSE which is used for communication with the EV, which signals using a voltage drop via a resistor on the EV end; pars. 33-34 & 39-40], 
one or more charging communication circuits [fig. 5, circuits 522-528; pars. 38-40], and 
a processor [fig. 5, logic circuit 530; pars. 38-39] to perform: 
signal handshake and control [pars. 7, 9, 33; though described as “prior art” the disclosure is an improvement on the J1772 standard to allow remote access to the signaling but still uses the J1772 signals (see par. 33-36)], and 
communication between the EVSE and the charging protocol controller [pars. 47-48; the reset button 510 resets the EVSE 500, it can be operated by the logic circuit 530 (par. 47), thus the controller (logic circuit 530) communicates with the EVSE 500 via the reset button 510].
Regarding claim 2, Nitzberg discloses wherein the one or more charging communication circuits are specific to an electric vehicle charging protocol supported by the charging protocol controller [pars. 33-34; J1772].
Regarding claim 3, Nitzberg discloses wherein the one or more charging communication circuits includes a circuit to source a control pilot signal [fig. 5, pin 4, reset button 510 and line 520 sources the pilot signal from EVSE 500; pars. 38-39].
Regarding claim 4, Nitzberg discloses wherein the one or more charging communication circuits includes a circuit to monitor detection of presence of the charging cable connector in the inlet of the electric vehicle [fig. 5, proximity line 532 and pin 5; par. 49].
Regarding claim 5, Nitzberg discloses wherein the one or more charging communication circuits includes a power line communication (PLC) circuit [fig. 5, the discriminator 502 is connected by two nodes to lines 514 and 416, which are supply voltage lines and also lines to receive communication from the EV, which signals using a voltage drop via a resistor on the EV end; pars. 33-34 & 39-40; thus lines 514/516 are power lines that are also used for communication].
Regarding claim 8, Nitzberg discloses wherein the second connector further is to terminate one or more logical signals from the EVSE  [fig. 5, the discriminator 502 is connected by two nodes to lines 514 and 416, which are supply voltage lines and also lines to receive communication from the EV, which signals using a voltage drop via a resistor on the EV end; pars. 33-34 & 39-40; the voltage drops are logical signals].
Regarding claim 9, Nitzberg discloses wherein the one or more power charging wires are to be terminated at a terminal of the EVSE [fig. 5; par. 33, “pins 1-5” which use a standard j1772 connector (i.e. fig. 2)].
Regarding claim 11, Nitzberg discloses wherein the charging protocol controller further includes one or more sensors [fig. 5, detection circuits 524, 526 and 528], and wherein the processor is further to read and process sensor data of the one or more sensors [pars. 38-42; logic circuit 530].
Regarding claim 12, Nitzberg discloses wherein the one or more sensors include a temperature sensor, a voltage sensor, a current sensor, and/or a pressure sensor [pars. 38-42; voltage sensors].
Regarding claim 13, Nitzberg discloses an electric vehicle supply equipment (EVSE) [fig. 5, EVSE 500], comprising: 
a set of one or more contactors on one or more power lines [pars. 9 & 30; the EVSE has an internal contactor 30 which opens and closes to prevent or allow charging]; 
a controller to manage the set of one or more contactors including causing the set of one or more contactors to open and close [fig. 1, contactor 30 is controlled by EVSE electronics 22 which energize the illustrated control coil; pars. 9, 12, 30, 40 & 49]; 
a first connector to connect via a cable to a second connector of a charging protocol controller of a charging cable [figs. 2 & 5; EVSE has a connector which connects to lines 514 and 516 of the cable 512 (EV connector), thus via the cable to connectors of discriminator circuit 502/logic circuit 530 (a charging protocol controller); pars. 33-34, 39-40 & 42]; 
a circuit to provide supply voltage to the charging protocol controller of the charging cable through the cable that connects the first connector to the second connector [figs. 1-3 & 5, electric supply starts at the EVSE, via power lines L1 and L2; fig. 7, par. 53, dedicated power supply lines 708 can be provided; Examiner notes that fig. 7 is provided as an alternative scenario with a “separately derived power source”, the alternative being to the conventional manner of deriving voltage from power conductors 514/516, either scenario consists of providing supply voltage to the charging controller through the cable; par. 53]; 
a communication interface circuit to support communication between the EVSE and the charging protocol controller of the charging cable through the cable that connects the first connector to the second connector [fig. 1, pars. 9, 38-39, the EVSE has a circuit which generates control signals via a pilot wire 520, thus supports communication between the EVSE and discriminator 502 through the cable]; and 
the charging cable that includes: 
one or more power charging wires that are electrically coupled with the set of contactors to carry power between the EVSE and an electric vehicle [fig. 5, power conductors 514/516; pars. 34 & 39-40]; 
one or more signal wires to carry signaling data relating to charging the electric vehicle [fig. 5, the pilot line 523 (pars. 38-39) is connected at a node to the isolation circuit 522; pars. 38-39]; 
a charging cable connector to connect the one or more power charging wires and the one or more signal wires to an inlet of the electric vehicle [fig. 2, 200; pars. 31 & 34]; 
the charging protocol controller that includes: 
a third connector to terminate the one or more signal wires [fig. 5, the pilot line 523 connects to discriminator circuit 502 via the isolation circuit 522; pars. 38-39]; 
the second connector to terminate supply voltage and communication from the EVSE received over the cable that connects the first connector to the second connector [fig. 5, the discriminator 502 is connected by two nodes to lines 514 and 416, which are supply voltage lines (par. 53, the lines 514/516 can supply power to the discriminator) and also lines to receive communication from the EV, which signals using a voltage drop via a resistor on the EV end; pars. 33-34 & 39-40],
one or more charging communication circuits [fig. 5, circuits 522-528; pars. 38-40], and 
a processor [fig. 5, logic circuit 530; pars. 38-39] to perform: signal handshake and control [pars. 7, 9, 33; though described as “prior art” the disclosure is an improvement on the J1772 standard to allow remote access to the signaling but still uses the J1772 signals (see par. 33-36)], and communication between the EVSE and the charging protocol controller [pars. 47-48; the reset button 510 resets the EVSE 500, it can be operated by the logic circuit 530 (par. 47), thus the controller (logic circuit 530) communicates with the EVSE 500 via the reset button 510].
Regarding claim 14, Nitzberg discloses a cable connection board that includes the first connector, the circuit to provide supply voltage to the charging protocol controller of the charging cable, and the communication interface circuit [fig. 5, 502; pars. 33-34; circuit 502 in housing 200 of fig. 2].
Regarding claim 16, Nitzberg discloses wherein the one or more charging communication circuits are specific to an electric vehicle charging protocol supported by the charging protocol controller [pars. 33-34; J1772].
Regarding claim 17, Nitzberg discloses wherein the one or more charging communication circuits includes a circuit to source a control pilot signal [fig. 5, pin 4, reset button 510 and line 520 sources the pilot signal from EVSE 500; pars. 38-39].
Regarding claim 18, Nitzberg discloses wherein the one or more charging communication circuits includes a circuit to monitor detection of presence of the charging cable connector in the inlet of the electric vehicle [fig. 5, proximity line 532 and pin 5; par. 49].
Regarding claim 19, Nitzberg discloses wherein the one or more charging communication circuits includes a power line communication (PLC) circuit [fig. 5, the discriminator 502 is connected by two nodes to lines 514 and 416, which are supply voltage lines and also lines to receive communication from the EV, which signals using a voltage drop via a resistor on the EV end; pars. 33-34 & 39-40; thus lines 514/516 are power lines that are also used for communication].
Regarding claim 21, Nitzberg discloses wherein the second connector is further to terminate one or more logical signals from the EVSE [fig. 5, the discriminator 502 is connected by two nodes to lines 514 and 416, which are supply voltage lines and also lines to receive communication from the EV, which signals using a voltage drop via a resistor on the EV end; pars. 33-34 & 39-40; the voltage drops are logical signals].
Regarding claim 22, Nitzberg discloses a terminal to terminate the one or more power charging wires of the charging cable [fig. 5; par. 33, “pins 1-5” which use a standard j1772 connector (i.e. fig. 2)].
Regarding claim 24, Nitzberg discloses wherein the charging protocol controller further includes one or more sensors [fig. 5, detection circuits 524, 526 and 528], and wherein the processor is further to read and process sensor data of the one or more sensors [pars. 38-42; logic circuit 530]..
Regarding claim 25, Nitzberg discloses wherein the one or more sensors include a temperature sensor, a voltage sensor, a current sensor, and/or a pressure sensor [pars. 38-42; voltage sensors].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nitzberg et al. US PGPUB 2014/0015482 in view of Shin et al. US PGPUB 2020/0198478.
Regarding claim 6, Nitzberg does not explicitly disclose wherein the one or more charging communication circuits includes a circuit for controller area network (CAN) communication.
However, Shin discloses an electric vehicle charging system [fig. 1], wherein the one or more charging communication circuits includes a circuit for controller area network (CAN) communication [pars. 19, 67, 78; communication between the EVSE and vehicle can take place via a controller area network].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Nitzberg to further include  wherein the one or more charging communication circuits includes a circuit for controller area network (CAN) communication for the purpose of supporting CHAdeMo standards and China EV charging standards, as taught by Shin (par. 67).
Regarding claim 7, Nitzberg does not explicitly disclose wherein the charging protocol controller further includes a non-volatile memory to store an identifier that indicates an electric vehicle protocol supported by the charging protocol controller of the electric vehicle charging cable, wherein the processor is further to transmit the identifier to the EVSE.
However, Shin discloses an electric vehicle charging system [fig. 1], wherein the charging protocol controller further includes a non-volatile memory to store an identifier that indicates an electric vehicle protocol supported by the charging protocol controller of the electric vehicle charging cable, wherein the processor is further to transmit the identifier to the EVSE [pars. 8-9, 15, 42, 51 & 65-66, EVSE 20 includes a local server 7 to store information, charging information is transmitted from the EVSE 20 to the vehicle 100, the charging information includes the cable type, which determines the charging mode].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Nitzberg to further include  wherein the charging protocol controller further includes a non-volatile memory to store an identifier that indicates an electric vehicle protocol supported by the charging protocol controller of the electric vehicle charging cable, wherein the processor is further to transmit the identifier to the EVSE for the purpose of identifying the proper charging mode based on the cable type, as taught by Shin (par. 66).
Regarding claim 15, Nitzberg discloses one or more network communication modules to communicate with a network.
However, Shin discloses an electric vehicle charging system [fig. 1], comprising one or more network communication modules to communicate with a network [par. 42, EVSE can include a local serer 7 for communicating with a central server 5].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Nitzberg to further include one or more network communication modules to communicate with a network for the purpose of communicating smart meter information to a central server, as taught by Shin (par. 42).
Regarding claim 20, Nitzberg does not explicitly disclose wherein the charging protocol controller further includes a non-volatile memory to store an identifier that indicates an electric vehicle protocol supported by the charging protocol controller of the charging cable; wherein the processor of the charging protocol controller is further to transmit the identifier to the EVSE; and wherein the controller is to receive the identifier from the processor of the charging protocol controller and configure the EVSE to support the electric vehicle protocol supported by the charging protocol controller.
However, Shin discloses an electric vehicle charging system [fig. 1], wherein the charging protocol controller further includes a non-volatile memory to store an identifier that indicates an electric vehicle protocol supported by the charging protocol controller of the charging cable; wherein the processor of the charging protocol controller is further to transmit the identifier to the EVSE; and wherein the controller is to receive the identifier from the processor of the charging protocol controller and configure the EVSE to support the electric vehicle protocol supported by the charging protocol controller [pars. 8-9, 15, 42, 51 & 65-66, EVSE 20 includes a local server 7 to store information, charging information is transmitted from the EVSE 20 to the vehicle 100, the charging information includes the cable type, which determines the charging mode].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Nitzberg to further include wherein the charging protocol controller further includes a non-volatile memory to store an identifier that indicates an electric vehicle protocol supported by the charging protocol controller of the charging cable; wherein the processor of the charging protocol controller is further to transmit the identifier to the EVSE; and wherein the controller is to receive the identifier from the processor of the charging protocol controller and configure the EVSE to support the electric vehicle protocol supported by the charging protocol controller for the purpose of identifying the proper charging mode based on the cable type, as taught by Shin (par. 66).

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nitzberg et al. US PGPUB 2014/0015482 in view of Hayashigawa et al. US PGPUB 2016/0347191.
Regarding claims 10 and 23, Nitzberg does not explicitly disclose wherein the charging cable connector is an automatic connection device that is under control of an automatic actuation controller.
However, HAYASHIGAWA discloses an electric vehicle charging system [fig. 1] wherein the charging cable connector is an automatic connection device that is under control of an automatic actuation controller [par. 59, contactors 206/208 are controlled by an actuator which is controlled by controller 216].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Nitzberg to further include  wherein the charging cable connector is an automatic connection device that is under control of an automatic actuation controller for the purpose of opens and closing the contactors automatically, as taught by HAYASHIGAWA (par. 59).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859